                         Penn A. Dodson (PD2244)
                         ANDERSONDODSON, P.C.
                         11 Broadway, Suite 615
                         New York, NY 10004
                         (212) 961-7639 tel.
                         (646) 998-8051 fax
                         penn@andersondodson.com

                         Attorney for Plaintiffs


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



                          RAMIRO GANDARA,
                          “JOHN DOE 1,” “JOHN DOE 2,”
                          in their individual capacities                             COMPLAINT
                          and on behalf of others similarly situated,

                                                   Plaintiffs,
                                                                                     Case No. 2:18-CV-6962
                          v.

                          BELLISIMO MASONRY & CONSTRUCTION LLC,                           JURY TRIAL REQUESTED
                          and
                          ANTHONY SANTANGELO, an individual,


                                                   Defendants.


                                                                  INTRODUCTION

                               1. The three Plaintiffs worked as construction laborers for Defendants’ masonry business for

                                  several months each. During this time, Plaintiffs, like their similarly situated coworkers,

                                  were never properly paid the overtime wages that they rightfully earned. Additionally,

                                  Plaintiff Gandara was not paid for his last two weeks of work, nor was he paid a promised

                                  and earned bonus. To challenge these and other wage violations, Plaintiffs bring this action,

                                  by and through their attorneys, against Defendants Bellisimo Masonry & Construction

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                                LLC, and Anthony Santangelo, an individual, to recover unpaid or underpaid wages and

                                other damages under the provisions of the Fair Labor Standards Act of 1938, as amended,

                                29 U.S.C. § 201, et seq. (hereinafter “FLSA”) and the New York Minimum Wage Act,

                                N.Y. Lab. Law, Art. 19, § 650, et seq. (hereinafter, “NYLL”).

                            2. Plaintiff Ramiro Gandara further alleges that Defendant violated the anti-retaliation

                                provisions of the FLSA and/or NYLL by threatening the Plaintiff in direct and admitted

                                retaliation for bringing this wage claim.

                                                         JURISDICTION AND VENUE

                            3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            4. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            5. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at the

                                Defendants’ masonry business located at 52 Woodhull Lane, Holtsville, NY 11724, and

                                one or more of the Defendants named herein resides in this district.



                                                                    PARTIES

                         Defendant Bellisimo Masonry & Construction LLC

                            6. Defendant Bellisimo Masonry & Construction LLC (hereinafter “Bellisimo”) is a limited

                                liability corporation doing business within Suffolk County, whose principal place of

                                business is located at 52 Woodhull Lane, Holtsville, NY 11724. Its DOS Process agent is

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                  Complaint
                         Case No. 2:18-CV-18-6962                                                                Page 2
                                listed with the NYS Department of State as The Limited Liability Company with an address

                                of 52 Woodhull Lane, Holtsville, NY 11742.

                            7. Defendant Bellisimo Masonry & Construction LLC operates a masonry business located

                                at 52 Woodhull Lane, Holtsville, NY 11724.

                            8. At all relevant times, Defendant Bellisimo had annual gross revenues in excess of

                                $500,000.

                            9. At all relevant times, Defendant Bellisimo was engaged in interstate commerce and/or the

                                production of goods for commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

                                and 207(a).

                            10. At all times material to this action, Defendant Bellisimo was subject to the FLSA and was

                                an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.

                         Defendant Anthony Santangelo

                            11. Defendant Anthony Santangelo, an individual, resides at 8 Clusterpine St., Medford, New

                                York 11763, Suffolk County, upon information and belief.

                            12. Defendant Santangelo has an ownership interest in and/or is a shareholder of Bellisimo.

                            13. At all times material to this action, Defendant Santangelo actively participated in the

                                business of the corporation.

                            14. At all times material to this action, Defendant Santangelo exercised substantial control over

                                the functions of the company’s employees including Plaintiff.

                            15. At all times material to this action, Defendant Santangelo was an “employer” of the

                                Plaintiff, as defined by § 203(b) of the FLSA.

                            16. Defendant Anthony Santangelo is one of the ten largest shareholders of Bellisimo.

ANDERSONDODSON, P.C.
                         Plaintiff Ramiro Gandara
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                     Complaint
                         Case No. 2:18-CV-18-6962                                                                   Page 3
                            17. Plaintiff Ramiro Gandara is a resident of Long Island, New York.

                            18. At all times material to this action, Plaintiff Gandara was an “employee” within the

                                meaning of 29 U.S.C. § 203(e).

                            19. Plaintiff’s primary supervisor was Defendant Anthony Santangelo.

                            20. Plaintiff Ramiro Gandara worked for Bellisimo as a construction laborer from February

                                23rd, 2018 to October 7th, 2018, or about eight months.

                            21. Gandara estimates that generally he worked approximately 63 hours per week.

                            22. While working in this capacity, Plaintiff Gandara was not expected to record time worked.

                            23. Plaintiff Gandara typically started working at 7 AM and stopped working at 6 PM. He

                                usually worked six days per week. We estimate his average workweek to be 63 hours.

                            24. While in this position, Plaintiff Gandara’s pay scheme was hourly, set at $25/hr.

                            25. For hours over 40 worked in the workweek, Plaintiff Gandara was paid at a "straight time"

                                rate (i.e. same as his regular hourly rate).

                            26. Thus, Plaintiff Gandara was not paid at a rate of one and one half times his normal hourly

                                rate for all hours over 40 worked in a workweek.

                            27. Plaintiff Gandara generally got a meal break of 30 minutes or more relieved of all duties.

                            28. Plaintiff Gandara was not paid a promised and earned bonus of $500.

                            29. Plaintiff Gandara was not paid for his last two weeks of work, which we estimate to be 126

                                hours.

                         Plaintiff John Doe 1

                            30. “John Doe 1” is a pseudonym. Plaintiffs intend to move for permission for two of the

                                plaintiffs to proceed anonymously for reasons that will be described in that motion.

ANDERSONDODSON, P.C.
                            31. Plaintiff John Doe 1 is a resident of New York.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                       Complaint
                         Case No. 2:18-CV-18-6962                                                                     Page 4
                            32. Plaintiff John Doe 1 worked for Bellisimo as a construction laborer.

                            33. As a construction laborer, Plaintiff’s primary duties and responsibilities were to mix

                                cement, gather materials, and place blocks.

                            34. At all times material to this action, Plaintiff John Doe 1 was an “employee” within the

                                meaning of 29 U.S.C. § 203(e).

                            35. Plaintiff’s primary supervisor was Defendant Anthony Santangelo.

                            36. Plaintiff John Doe 1 worked over 40 hours a week most workweeks, estimating that on

                                average 60 hours or more was a typical workweek, working 12-13 hours a day, Monday

                                through Friday and sometimes Saturday as well.

                            37. While working in this capacity, Plaintiff John Doe 1 was not expected to record time

                                worked.

                            38. For hours over 40 worked in the workweek, Plaintiff John Doe 1 was paid at a "straight

                                time" rate (i.e. same as their regular hourly rate).

                            39. Thus, Plaintiff John Doe 1 was not paid at a rate of one and one half times his normal

                                hourly rate for all hours over 40 worked in a workweek.

                         Plaintiff John Doe #2

                            40. Plaintiff John Doe 2 is a resident of New York.

                            41. At all times material to this action, Plaintiff John Doe 2 was an “employee” within the

                                meaning of 29 U.S.C. § 203(e).

                            42. As a construction laborer, Plaintiff’s duties and responsibilities were framing walls and

                                laying pavement, among other things.

                            43. Plaintiff’s primary supervisor was Defendant Anthony Santangelo.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                  Complaint
                         Case No. 2:18-CV-18-6962                                                                Page 5
                            44. While working in this capacity, Plaintiff John Doe 2 was not expected to record time

                                worked.

                            45. Plaintiff John Doe 2 did not work overtime hours, but simply did not receive his wages

                                from the Defendants.



                         FLSA Collective Plaintiffs

                            46. Plaintiffs brings the First Claim for Relief as a Collective Action pursuant to 29 U.S.C. §

                                216(b), on behalf of all construction workers/laborers employed by Defendants on or after

                                the date three years before the filing of the instant Complaint, in any location (the “FLSA

                                Collective Plaintiffs”).

                            47. Upon information and belief, all of the Defendants’ construction workers/laborers are paid

                                on an hourly basis, have not been paid a “time and a half” rate for their overtime, have

                                common or substantially similar job descriptions and duties, and are subject to common or

                                substantially similar policies and procedures.

                            48. The FLSA Collective Plaintiffs are similarly situated, in that they have had substantially

                                similar job duties and have been subject to common pay practices and decisions on the part

                                of the Defendants. The FLSA claims of the Named Plaintiff alleged herein are essentially

                                the same as those of the other FLSA Collective Plaintiffs.

                            49. The identities of the individuals comprising the FLSA Collective are, or should be, readily

                                ascertainable from Defendants’ records. Notice can be provided to the FLSA Collective

                                Plaintiffs via first class mail and email.

                         Rule 23 Class

ANDERSONDODSON, P.C.
                            50. The Named Plaintiffs bring the Second Claim for Relief as a Class Action pursuant to Fed.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                    Complaint
                         Case No. 2:18-CV-18-6962                                                                  Page 6
                                R. Civ. Proc. 23, on behalf of all construction workers/laborers employed by Defendant on

                                or after the date six years before the filing of the instant Complaint within the state of New

                                York (the “Class Plaintiffs”).

                            51. Defendants construction workers/laborers are paid on an hourly basis, have not been paid

                                a “time and a half” rate for their overtime, have not been given pay stubs or wage notices,

                                have not been given “spread of hours” pay, have common or substantially similar job

                                descriptions and duties, and are subject to common or substantially similar policies and

                                procedures.

                            52. The number of, and identities of, the individuals comprising the Class are, or should be,

                                readily ascertainable from Defendant’s records. Notice can be provided to the Class

                                Plaintiffs via means permissible under FRCP 23, correlative caselaw, and appropriate

                                judicial guidance.

                            53. The precise number of persons is unknown, as such information is in the custody and

                                control of the Defendants. However, upon information and belief, there are easily more

                                than forty (40) individuals in the proposed Class. More specifically, at any given time there

                                are approximately 20 individuals working for the Defendants. Turnover is high (each of

                                the named Plaintiffs having worked less than a year each for example) which means that

                                there is a substantial probability that during the six year statutory period, far more than 40

                                such individuals have been affected.

                            54. The proposed Class is so numerous that joinder of all members is impracticable. Further,

                                the disposition of their claims as a class will benefit the parties and the Court.

                            55. The Named Plaintiffs’ claims are typical of those claims which could be alleged by any

ANDERSONDODSON, P.C.
                                member of the class. Further, the relief sought by the Named Plaintiffs is typical of the
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                        Complaint
                         Case No. 2:18-CV-18-6962                                                                      Page 7
                                relief which could be sought by any member of the proposed Class. The Class members

                                were all subject to the same practices, decisions, policies, plans, and customs of Defendant

                                as alleged herein. There was nothing special about the Named Plaintiff that caused her to

                                be treated differently than other Class members in regards to the pay methods to which

                                they were subjected. Defendant benefitted from the unlawful withholding of wages due to

                                members of the proposed Class and the Named Plaintiff in the same way. Though the exact

                                amounts may differ, Plaintiff and other Class members incurred similar losses, injuries,

                                and damages arising from Defendants’ pay practices.

                            56. Plaintiffs are able to fairly and adequately protect the interests of the Class and have no

                                interests antagonistic to the Class. Further, Plaintiffs are represented by attorneys who are

                                experienced and competent in class/collective action litigation, employment litigation, and

                                wage and hour employment litigation in particular.

                            57. A class action is superior to other available methods for the fair and efficient adjudication

                                of the controversy. In wage and hour litigation involving low wage workers in particular,

                                the individual Class members more often than not lack the financial, language, time, and

                                other resources to vigorously prosecute a lawsuit against Defendants having a superior

                                bargaining positions. A class action will allow those similarly situated to prosecute their

                                common claims together and minimize the need for duplicative efforts expended on their

                                behalf. Though important and significant to Class members individually, the damages

                                suffered by each of the individual Class members are relatively small relative to the costs

                                associated with litigation; pooling them together therefore serves the end of efficiency.

                            58. In addition, important public interests will be served by treating this claim as a class

ANDERSONDODSON, P.C.
                                action. Otherwise, there is a risk that some workers would be compensated according to
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                      Complaint
                         Case No. 2:18-CV-18-6962                                                                    Page 8
                                the law and others not, resulting in a net benefit to Defendant for those who were

                                improperly paid but for whom no damages are assessed.

                            59. Further, especially given the current state of alternative job availability, many current and

                                even former employees understandably fear untoward repercussions for asserting claims

                                on their own. They therefore sometimes tolerate illegal treatment as an alternative

                                preferable to having no job at all when in fact the New York requires proper and legal wage

                                payments regardless of what some individuals may acquiesce to when faced with

                                desperation and vastly unequal bargaining power positions. Class actions allow these

                                unnamed workers to rest in their anonymity while seeing their rights vindicated.

                            60. There are questions of law and fact common to the Class that predominate over questions

                                affecting class members individually. Some of these questions may include the following:

                                   a. Whether or not the Defendants’ construction workers/laborers were paid a “time

                                       and a half” rate for their overtime hours worked, given pay stubs or wage notices,

                                       pr paid “spread of hours” pay;

                                   b. What Defendants’ pay policies, practices, directives, instruction, programs, and

                                       procedures were for all relevant times;

                                   c. Whether Defendants’ conduct was willful;

                                   d. Whether Defendants maintained true and accurate time and payroll records; and

                                   e. What formulae are appropriate for calculating damages.



                                                                LEGAL CLAIMS

                                                   As And For A First Cause of Action:
                                            FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                            61. Plaintiffs reallege and incorporate by reference each allegation contained in the paragraphs
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                      Complaint
                         Case No. 2:18-CV-18-6962                                                                    Page 9
                                above, and by reference replead and incorporate them as though fully set forth here.

                         Failure To Pay Time Overtime Properly

                            62. Defendants failed to compensate Plaintiff and others similarly situated employees at a rate

                                of one and one half times their normal hourly rate(s) for all hours over 40 worked in a

                                workweek, in violation of the FLSA.

                         Failure To Pay Minimum Wage

                            63. Defendants failed to pay Plaintiff and other similarly situated employees the minimum

                                wage for all hours worked, in violation of the FLSA.

                         Late Payments

                            64. On at least some occasions, Plaintiff did not receive his paychecks on the prescribed

                                paydays.

                            65. Plaintiff Gandara was not paid for his last two weeks of work, approximately 99.5 hours.

                            66. Because the employer failed to pay wages or overtime on the regular payment date,

                                Plaintiff is entitled to liquidated damages. See United States v. Klinghoffer Bros. Realty

                                Corp., 285 F.2d 487, 491 (2nd Cir. 1960); Arroyave v. Rossi, 296 Fed. Appx. 835, 836

                                (11th Cir. 2008).

                         Record-Keeping Failures

                            67. At all relevant times, Defendants failed to make, keep, and preserve accurate records

                                regarding the wages, hours, and other conditions of employment of Plaintiff, in

                                contravention of the FLSA and affiliated Regulations, 29 U.S.C. §§ 211(c), 215(a)(5) and

                                29 C.F.R. § 516.

                         Willful & Not Based On Good Faith & Entitlement to Damages

ANDERSONDODSON, P.C.
                            68. Defendants had no good faith basis for believing that their pay practices as alleged above
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                    Complaint
                         Case No. 2:18-CV-18-6962                                                                  Page 10
                                were in compliance with the law.

                            69. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            70. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                more specifically 29 U.S.C. § 216(b).



                                               As And For A Second Cause of Action:
                                            NEW YORK LABOR LAW (NYLL) VIOLATIONS

                            71. Plaintiffs reallege and incorporate by reference each allegation contained in the paragraphs

                                above, and by reference replead and incorporate them as though fully set forth here.

                            72. At all relevant times, Plaintiffs and others similarly situated were employed by Defendants

                                within the meaning of the New York Labor Law, §§ 2 and 651.

                         Failure To Pay Overtime

                            73. Plaintiffs and others similarly situated were paid at a “straight time” rate for their hours

                                over 40 worked in the workweek.

                            74. Defendants failed to compensate Plaintiffs and others similarly situated at a rate of one and

                                one half times their normal hourly rates for hours over 40 in a workweek, in contravention

                                of N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2.

                         Spread of Hours

                            75. Plaintiffs and others similarly situated worked more than 10 hours on at least some

                                workdays, but Defendants failed to pay them an additional one-hour's pay at the applicable

                                minimum wage rate, in contravention of. N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.4.
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                         Failure To Pay Wages
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                     Complaint
                         Case No. 2:18-CV-18-6962                                                                   Page 11
                            76. Defendants failed to pay Plaintiffs and others similarly situated all their earned wages, in

                                violation of NYLL § 663.

                            77. In addition to the other categories of wage underpayments described herein, Defendants

                                also failed to pay Plaintiffs and others similarly situated an earned bonus. Specifically, each

                                member of the work crew was supposed to receive an extra $500 if they finished a certain

                                project on time. They did finish the work on time, but the Defendants never paid out this

                                promised incentive pay.

                         Failure To Pay Wages At Prescribed Frequency

                            78. The timing and frequency of Plaintiff’s pay was improper. Specifically, Plaintiff was not

                                paid for his last two weeks of work, approximately 99.5 hours.

                            79. Plaintiff was a “manual worker” as that term is defined in NYLL § 190(4).

                            80. On at least some occasions, Plaintiff did not receive his paycheck on the prescribed

                                paydays.

                            81. Because of these untimely payments, Plaintiff was not consistently paid at regular weekly

                                intervals, nor was there any agreement in place as contemplated by NYLL § 191(1)(a)(ii).

                            82. Plaintiff was not consistently paid at regular weekly intervals, nor was there any agreement

                                in place as contemplated by NYLL § 191(1)(a)(ii).

                            83. When Plaintiff was separated from the company, the employer failed to pay the wages

                                owing in his final pay period not later than the regular payday for the pay period during

                                which the separation occurred, in violation of NYLL § 191(3).

                            84. When Plaintiff was separated from the company, the employer failed to pay the wages

                                owing in his final pay period not later than the regular payday for the pay period during

ANDERSONDODSON, P.C.
                                which the separation occurred, in violation of NYLL § 191(3).
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                       Complaint
                         Case No. 2:18-CV-18-6962                                                                     Page 12
                            85. For the wholly unpaid final pay, Defendants failed to pay Plaintiffs and others similarly

                                situated the minimum wage for all hours he worked, in violation of NYLL § 652.

                         Failure To Pay Wages At Prescribed Frequency

                            86. Plaintiffs and others similarly situated were “manual workers” as that term is defined in

                                NYLL § 190(4).

                            87. On at least some occasions, Plaintiffs and others similarly situated did not receive their

                                paychecks on the prescribed paydays.

                            88. Because of these untimely payments, Plaintiffs were not consistently paid at regular weekly

                                intervals, nor was there any agreement in place as contemplated by NYLL § 191(1)(a)(ii).

                            89. When Plaintiff Gandara was separated from the company, the employer failed to pay the

                                wages owing in his final pay period not later than the regular payday for the pay period

                                during which the separation occurred, in violation of NYLL § 191(3).

                         Failure to Provide Pay Stubs & Wage Notices

                            90. Defendants failed to furnish Plaintiff with a “wage notice” containing the rate or rates of

                                pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

                                commission, or other; allowances, if any, claimed as part of the minimum wage, including

                                tip, meal, or lodging allowances; the regular pay day designated by the employer; the

                                name of the employer; any "doing business as" names used by the employer; the

                                physical address of the employer's main office or principal place of business, and a

                                mailing address if different; and the telephone number of the employer, in contravention

                                of NYLL § 195(1)(a) and § 198(1)(b)

                            91. Defendants failed to furnish Plaintiff with “pay stubs,” or a statement with every payment

ANDERSONDODSON, P.C.
                                of wages listing gross wages, deductions and net wages, in contravention of NYLL §
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                    Complaint
                         Case No. 2:18-CV-18-6962                                                                  Page 13
                                195(3), § 198(1)(d) and 12 N.Y. Comp. Codes R. & Regs. 142-2.7.

                         Record-Keeping Failures

                            92. At all relevant times, Defendants failed to keep true and accurate records of hours worked

                                by each employee covered by an hourly minimum wage rate, the wages paid to all

                                employees, and other similar information in contravention of NYLL § 661.

                            93. At all relevant times, Defendants failed to establish, maintain and preserve for not less than

                                three years payroll records showing the hours worked, gross wages, deductions and net

                                wages for each employee, in contravention of NYLL § 195(4) and 12 N.Y. Comp. Codes

                                R. & Regs. 142-2.6.

                            94. Defendants failed to keep a time book showing the names and addresses of its employees

                                and the hours worked by each of them in each day, in contravention of NYLL § 161(4).

                         Damages

                            95. Due to Defendant’s New York Labor Code violations, Plaintiff is entitled to recover his

                                unpaid wages, overtime, liquidated damages, interest, reasonable attorneys’ fees, and costs

                                associated with bringing the action. NY Lab. Code § 663(1).

                                                    As And For A Third Cause of Action:
                                                            FLSA – RETALIATION
                                                            (Plaintiff Gandara Only)

                            96. Plaintiffs reallege and incorporate by reference each allegation contained in the paragraphs

                                above, and by reference replead and incorporate them as though fully set forth here.

                            97. After not receiving any pay at all for a couple of weeks, Plaintiff Gandara complained to

                                Defendant Santangelo.

                            98. In response, Defendant Santangelo called the police and accused Plaintiff Gandara of

ANDERSONDODSON, P.C.
                                stealing tools. At that time, the police declined to get involved but a report was filed.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                       Complaint
                         Case No. 2:18-CV-18-6962                                                                     Page 14
                            99. Since then, Defendant Santangelo has repeatedly stated to both Plaintiff Gandara and

                                members of his counsel’s firm that he would call the police on Mr. Gandara saying, in no

                                uncertain terms, “If he sues, he’s getting arrested.”

                           100. By complaining about the lack of payment of his wages, Plaintiff engaged in activity

                               protected under the FLSA.

                           101. Defendants’ actions and threats were an adverse action.

                           102. Defendants’ actions and threats were causally connected to his inquiries about his pay.

                           103. Defendants violated the provisions of Section 15(a)(3) of the FLSA (29 U.S.C. §

                                215(a)(3)), by discriminating against Plaintiff for exercising rights protected under the Act.

                           104. As a result of these violations by Defendants of the FLSA, the Plaintiff Gandara is entitled

                                to damages as set forth in the FLSA, more specifically 29 U.S.C. § 215(a)(3), in an amount

                                to be determined at trial.

                                                    As And For A First Cause of Action:
                                                           NYLL – RETALIATION

                           105. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                           106. By complaining about his lack of wage payments as described above, Plaintiff Gandara

                                also engaged in an activity protected under NYLL § 215(2).

                           107. Defendants violated the provisions of NYLL § 215 by retaliating against Plaintiff for

                                exercising protected rights.

                           108. As a result of these violations by Defendants of the NYLL, the Plaintiff Gandara is entitled

                                to damages as set forth in the NYLL, more specifically NYLL § 215(2), in an amount to
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                                be determined at trial.
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                      Complaint
                         Case No. 2:18-CV-18-6962                                                                    Page 15
                                                              PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)    Award Plaintiff unpaid and underpaid wages due under the FLSA and the New

                                       York Labor Law;

                                (B)    Award Plaintiff liquidated damages in the amount of his unpaid FLSA wages

                                       pursuant to 29 U.S.C. § 216(b);

                                (C)    Award Plaintiff liquidated damages pursuant to NYLL § 663;

                                (D)    Award Plaintiff “spread of hours” pay in the amount of one times the then-

                                       applicable minimum wage rate for each day Plaintiff worked 10 or more hours in a

                                       workday pursuant to N.Y. Comp. Codes R. & Regs. tit. 12, § 137-1.7.

                                (E)    Award Plaintiff appropriate damages for the retaliatory acts taken against through

                                       him , including back pay, front pay in lieu of reinstatement, emotional distress,

                                       other appropriate actual, general, or compensatory damages, and punitive damages,

                                       in an amount to be determined at trial;

                                (F)    Award Plaintiff interest;

                                (G)    Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (H)    Award such other and further relief as this Court deems necessary and proper.




                                                              PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)    Certify Count I as a Collective Action pursuant to 29 U.S.C. §216(b); and

ANDERSONDODSON, P.C.
                                (B)    Certify Count II as a Class Action pursuant to Fed. R. Civ. Proc. 23; and
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                      Complaint
                         Case No. 2:18-CV-18-6962                                                                    Page 16
                                (C)     Award Plaintiffs and others similarly situated unpaid and underpaid wages due

                                        under the FLSA and the New York Labor Law; and

                                (D)     Award Plaintiffs and others similarly situated liquidated damages in the amount of

                                        their unpaid FLSA wages pursuant to 29 U.S.C. § 216(b); and

                                (E)     Award Plaintiffs and others similarly situated liquidated damages pursuant to

                                        NYLL § 663; and

                                (F)     Award Plaintiffs and others similarly situated “spread of hours” pay in the amount

                                        of one times the then-applicable minimum wage rate for each day Plaintiff worked

                                        10 or more hours in a workday pursuant to N.Y. Comp. Codes R. & Regs. tit. 12, §

                                        137-1.7.

                                (G)     Award Plaintiff Gandara appropriate damages for the retaliatory acts taken against

                                        through him, including back pay, front pay in lieu of reinstatement, emotional

                                        distress, other appropriate actual, general, or compensatory damages, and punitive

                                        damages, in an amount to be determined at trial;

                                (H)     Award Plaintiffs a service award for their role as “Named Plaintiffs”; and

                                (I)     Award Plaintiffs and others similarly situated interest; and

                                (J)     Award Plaintiffs the costs of this action together with reasonable attorneys' fees;

                                        and

                                (K)     Award such other and further relief as this Court deems necessary and proper.

                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

                         by jury on all questions of fact raised by the complaint.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                         Respectfully submitted, this 10th day of December, 2018.
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                                                    Complaint
                         Case No. 2:18-CV-18-6962                                                                  Page 17
                                                    ANDERSONDODSON, P.C.



                                                    Penn A. Dodson (PD 2244)
                                                    penn@andersondodson.com


                         11 Broadway, Suite 615
                         New York, NY 10004
                         (212) 961-7639 direct
                         (646) 998-8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Gandara v. Bellisimo                                  Complaint
                         Case No. 2:18-CV-18-6962                                Page 18
